829 F.2d 840
NEW ENGLAND REINSURANCE CORPORATION and First StateInsurance Company, Plaintiffs/Counterdefendants/Appellants,v.NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH,Defendant/Counterclaimant/Appellee.
No. 86-6432.
United States Court of Appeals,Ninth Circuit.
Oct. 2, 1987.

Erwin E. Adler, Los Angeles, Cal., for plaintiffs/counterdefendants/appellants.
Lawrence J. Bistany, Los Angeles, Cal., for defendant/counterclaimant/appellee.
Before PREGERSON, NELSON and WIGGINS, Circuit Judges.

ORDER

1
Pursuant to the stipulation of the parties,

IT IS ORDERED:

2
(1) The court grants the petition of appellee for rehearing;


3
(2) the district court's ruling on the motion for summary judgment of National Union Fire Insurance Company of Pittsburgh is hereby vacated;  and


4
(3) this court's opinion filed July 21, 1987, reversing the district court's order and remanding for proceedings consistent with the opinion is hereby vacated and withdrawn from publication.